Name: Commission Regulation (EEC) No 380/88 of 10 February 1988 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article 3 (1) of Council Regulation (EEC) No 729/70
 Type: Regulation
 Subject Matter: trade policy; NA;  agricultural activity;  fisheries
 Date Published: nan

 No L 38/10 Official Journal of the European Communities 11 . 2. 88 COMMISSION REGULATION (EEC) No 380/88 of 10 February 1988 drawing up the list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article 3 (1) of Council Regulation (EEC) No 729/70 Whereas a full , updated list of the said measures should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the finan ­ cing of interventions by Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund ('), as last amended by Regulation (EEC) No 2095/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1883/78 lays down that the list of measures which comply with the concept of intervention intended to stabilize the agricul ­ tural markets, within the meaning of Article 3 (1 ) of Council Regulation (EEC) No 729/70 (3), as last amended by Regulation (EEC) No 3183/87 (4), must be drawn up by the Commission in accordance with the procedure provided for in Article 13 of Regulation (EEC) No 729/70 ; Whereas the said list is an inventory of intervention measures and amounts merely to a formal statement ; HAS ADOPTED THIS REGULATION : Article 1 ' The measures which comply with the concept of inter ­ vention intended to stabilize the agricultural markets, within the meaning of Article 3 ( 1 ) Of Regulation (EEC) No 729/70, are listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5 . 8 . 1978, p. 1 . 0 OJ No L 196, 17. 7. 1987, p. 3 . 0 OJ No L 94, 28 . 4. 1970, p. 13 . (4) OJ No L 304, 27. 10 . 1987, p. 1 . 11 . 2. 88 Official Journal of the European Communities No L 38/11 ANNEX MEASURES REFERRED TO IN ARTICLE 1 OF REGULATION (EEC) No 380/88 I. CEREALS AND RICE A. Cereals 1 . The co-responsibility levy provided for in Article 4 of Regulation (EEC) No 2727/75. 2. The direct aid for small-scale producers provided for in Article 4a of Regulation (EEC) No 2727/75. 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 7 (1 ), (2) and (3) of Regulation (EEC) No 2727/75. 4. The special intervention measures provided for in Article 8 (1 ) and (2) of Regulation (EEC) No 2727/75. 5. The carry-over payments in respect of stocks remaining at the end of the marketing year provided for in Article 9 of Regulation (EEC) No 2727/75. 6. The production aid for durum wheat provided for in Article 10 of Regulation (EEC) No 2727/75. 7. The production refunds provided for in Article 11 and 11a of Regulation (EEC) No 2727/75 as well as the premiums for potato starch provided for in Article 11 (3) of that Regulation. 8 . The aid granted for cereals harvested in the Community and put to new industrial uses was provided for in Article lib of Regulation (EEC) No 2727/75. 9 . The subsidies provided for in Article 23 of Regulation (EEC) No 2727/75. 10. The subsidy granted for the import of maize into Spain provided in Article 1 of Regulation (EEC) No 3593/86 (repealed by Regulation (EEC) No 846/87). 11 . The measure taken in favour of Spanish maize as provided for in Article 1 of Regulation (EEC) No 3351 /87. B. Rice 1 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 5 (1 ), (2) and (3) of Regulation (EEC) No 1418/76. 2. The special intervention measures provided for in Article of Regulation (EEC) No 1418/76. 3 . The carry-over payments in respect of stocks remaining at the end of the marketing year provided for in Article 8 of Regulation (EEC) No 1418/76. 4. Production aid for certain varieties of rice provided for in Article 8a of Regulation (EEC) No 1418/76. 5. The production refunds provided for in Articles 9 and 9a of Regulation (EEC) No 1418/76. 6. The subsidies for deliveries of Community rice to the French overseas department of Reunion provided for in Article 11a 1 of Regulation (EEC) No 1418/76. II. SUGAR 1 . The storage costs provided for in Article 8 (2) of Regulation (EEC) No 1785/81 . 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 9 (1 ), 11 and 34 of Regulation (EEC) No 1785/81 . 3. The premiums for sugar rendered unfit for human consumption provided for in Article 9 (2) of Regula ­ tion (EEC) No 1785/81 . 4. The production refunds provided for in Article 9 (3) of Regulation (EEC) No 1785/81 . 5. The measures taken to permit the marketing of sugar produced in the French overseas departments pursuant to Article 9 (4) of Regulation (EEC) No 1785/81 . 6. The special intervention measures to help guarantee supplies provided for in Article 10 of Regulation (EEC) No 1785/81 . 7. The import subsidies provided for in Article 18 (2) of Regulation (EEC) No 1785/81 . 8 . The amount referred to in Article 6 of Regulation (EEC) No 1789/81 levied on sugar from the minimum stock marketed other than in accordance with the rules laid down. No L 38/12 11 . 2. 88Official Journal of the European Communities III . OLIVE OIL 1 . The production aid provided for in Article 5 ( 1 ) of Regulation No 136/66/EEC. 2. The consumption aid provided for in Article 11 ( 1 ) of Regulation No 136/66/EEC. 3 . The publicity campaigns and other projects to promote the consumption of olive oil provided for in Article 11 (6) of Regulation No 136/66/EEC. 4. The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 12, paragraphs 1 , 2 and 2a of Regulation No 136/66/EEC. 5 . The measures provided for in Article 13 of Regulation No 136/66/EEC (buffer stock). 6 . The production refunds in respect of olive oil used in the manufacture of preserved fish and vegetables provided for in Article 20a of Regulation No 136/66/EEC. 7. The storage contracts provided for in Article 20d (3) of Regulation No 136/66/EEC. 8 . The production aid for olive oil in Spain up to a limit of 7 500 000 ECU provided for in Article 2 of Regulation (EEC) No 474/86 (1985/86 marketing year). IV. OIL SEEDS AND PROTEIN PLANTS A. Oil seeds A.1 . Rape seed and sunflower seed 1 .. The bonus provided for double zero rape seed in Article 24a of Regulation No 136/66/EEC. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Article 26 (1 ) of Regulation No 136/66/EEC. 3 . The aid in respect of harvested and processed oil seeds provided for in Article 27 (1 ) of Regulation No 136/66/EEC. # 4. The early marketing allowance provided for in Article 27 (2) of Regulation No 136/66/EEC. 5. Any derogating measures adopted pursuant to Article 36 of Regulation No 136/66/EEC. 6 . The differential amounts provided for in Article 1 of Regulation (EEC) No 1569/72. 7. The compensatory aid for sunflower seed and rape seed harvested in Spain provided for in Article 14 of Regulation (EEC) No 475/86. 8 . The compensatory aid for sunflower Seed harvested in Portugal provided for in Article 12 of Regulation (EEC) No 476/86 (repealed by Regulation (EEC) No 1920/87). 9 . The special aid for sunflower seed produced and processed in Portugal, provided for by the first Article of Regulation (EEC) No 1920/87 (validity : 31 December 1990). A.2. Other oil seeds 1 . The aid for linseed provided for in Article 2 of Regulation (EEC) No 569/76. 2. The aid for castor seed provided for in Article 2 of Regulation (EEC) No 2874/77. 3 . The aid for soya provided for in Articles 2 and 3a of Regulation (EEC) No 1491 /85. A.3. Provisions common to the oil seeds sector 1 . The aid for rape seed, sunflower seed, soya and linseed produced or processed in Spain provided for in Article 95 (3) of the Act of Accession of Spain and Portugal, as well as the differential amounts applicable, if necessary, in respect of rape seed and sunflower seed as provided for in paragraph 4 of the same Article. 2. The aid for rape seed, sunflower seed, soya and linseed produced of processed in Portugal provided for in Article 293 (3) of the Act of Accession of Spain and Portugal, as well as the differential amounts appli ­ cable, if necessary, in respect of rape seed and sunflower seed as provided for in paragraph 4 of the same Article . B. Protein plants B.1 . Peas, field beans and sweet lupins 1 . The aid for Community products used in the manufacture of feedingstuffs provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82. 2. The aid for Community products used for human or animal consumption provided for in Article 3 (2) of Regulation (EEC) No 1431 /82. 3 . The differential amounts provided for in Article 12 a of Regulation (EEC) No 2036/82. 11 . 2. 88 Official Journal of the European Communities No L 38/13 B.2. Dried fodder 1 . The flat-rate production aid provided for in Article 3 of Regulation (EEC) No 11 17/78 (repealed by Regu ­ lation (EEC) No 1960/87). 2. The aid provided for in Article 5 of Regulation (EEC) No 1117/78 . V. TEXTILE PLANTS AND SILKWORMS A. Fibre flax and hemp 1 . The production aid provided for in Article 4 of Regulation (EEC) No 1308/70 . 2. The private storage aid provided for in Article 5 of Regulation (EEC) No 1308/70. 3 . The measures to encourage the use of flax fibres, provided for, for the marketing years 1982/83 until 1986/87, in Article la of Regulation (EEC) No 1423/82 and, from the beginning of (he 1987/88 mar ­ keting year, in Article 2 of Regulation (EEC) No 1308/70. B. Silkworms The aid for silkworm rearing provided for in Article 2 of Regulation (EEC) No 845/72. VI. FRUIT AND VEGETABLES A. Fresh fruit and vegetables 1 . The financial compensation granted to producers' organizations provided for in Article 18 of Regulation (EEC) No 1035/72. 2. The compensation to non-member producers referred to in Article 18a of Regulation (EEC) No 1035/72. 3. The buying-in provided for in Articles 19 and 19a of Regulation (EEC) No 1035/72 when the Community market is in a state of serious crisis. 4. The measures to dispose of products withdrawn from the market provided for in Article 21 (1 ) and (3) of Regulation (EEC) No 1035/72. 5. The compensation granted to farmers pursuant to Article 21 (2) of Regulation (EEC) No 1035/72. 6. The financial compensation designed to promote the marketing of Community citrus fruit provided for in Articles 6 and 8 of Regulation (EEC) No 2511 /69. 7. The financial compensation designed to encourage the processing of certain varieties of oranges provided for in Article 3 of Regulation (EEC) No 2601 /69. 8 . The financial compensation intended to encourage the marketing of products processed from lemons provided for in Regulation (EEC) No 1035/77. 9 . The financial contribution to intervention operations carried out in Spain during the first stage provided for in Article 133 (3) (b) of the 1985 Act of Accession of Spain and Portugal and Article 1 of Regulation (EEC) No 484/86. B. Processed fruit and vegetables 1 . The production aid for tinned pineapple provided for in Article 1 of Regulation (EEC) No 525/77. 2. The production aid for certain products processed from fruit and vegetables harvested in the Community provided for in Article 2 of Regulation (EEC) No 426/86. I f 3 . The premium granted to processors of tomatoes, provided for by Article 3, paragraph la of Regulation (EEC) No 426/86. 4. The special measures for sultanas, currants and dried figs provided for in Article 8 (4) of. Regulation (EEC) No 426/86. 5. The storage aid and financial compensation for sultanas, currants and dried figs provided for in Article 8 (5) and (6) of Regulation (EEC) No 426/86. VII. PRODUCTS OF THE WINE-GROWING SECTOR 1 . The aid for the long-term private storage of table wine, grape must, concentrated grape must and recti ­ fied concentrated grape must provided for in Article 32 of Regulation (EEC) No 822/87. 2. The aid for the restorage of table wine provided for in Article 34 of Regulation (EEC) No 822/87. No L 38/14 Official Journal of the European Communities 11 . 2. 88 3. The aid granted, as well as the portion of the expenditure incurred by the intervention agencies in respect of the distillation opreations provided for in Articles 35 and 36 of Regulation (EEC) No 822/87, financed by the EAGGF, Guarantee Section. 4. The costs incurred by the measures to dispose of the products of the distillation operations provided for in Articles 35 and 36 taken pursuant to Article 37 of Regulation (EEC) No 822/87. 5. The preventive distillation provided for in Article 38 of Regulation (EEC) No 822/87. 6 . The aid granted in respect of the compulsory distillation of table wine provided for in Article 39 of Regulation (EEC) No 822/87. 7. The buying-in of alcohol obtained from distillation as provided for in Article 39 of Regulation (EEC) No 822/87 and the disposal of must taken over by the intervention agency pursuant to Article 40 of Regu ­ lation (EEC) No 822/87. 8 . The support distillation of table wine and any suitable support measure provided for in Article 41 of Regulation (EEC) No 822/87. 9 . The additional measures for long-term storage contract holders provided for in Article 42 of Regulation (EEC) No 822/87. 10. The aid for concentrated , grape must and rectified concentrated grape must used to increase alcoholic strength provided for in Article 45, first paragraph of Regulation (EEC) No 822/87. 1 1 . The aid for concentrated grape must, produced in the Community and used in animal feed, as foreseen in Article 45, paragraph 4 of Regulation (EEC) No 822/87. (Wine marketing years 1^88/89, 1989/90 and 1990/91 .) 12. The aid for grape must and concentrated grape must used to produce grape juice, British wines, Irish wines and other similar drinks, provided for in Article 46 of Regulation (EEC) No 822/87. 13 . The portion of the aid for the use of grape must and concentrated grape must for the preparation of grape juice, intended for the organization of publicity campaigns provided for in Article 46 (4) of Regu ­ lation (EEC) No 822/87. 14. The measures intended to encourage the use of methods other than distillation provided for in Article 48 of Regulation (EEC) No 822/87. 15. The measures intended to encourage expansion of the markets for table wine provided for in Article 49 of Regulation (EEC) No 822/87. 16. The intervention measures for products other than table wine provided for in Article 51 of Regulation (EEC) No 822/87. 17. The derogating measures consequent oh natural disasters provided for in Article 78 of Regulation (EEC) No 822/87. 18 . The regulatory amounts granted in trade in certain wine-sector products between the Community of Ten and Spain provided for in Article 123 of the 1985 Act of Accession and in Regulation (EEC) No 480/86. 19 . The regulatory amounts granted in trade in certain wine sector products between the Community of Ten and Portugal provided for in Article 338 of the 1985 Act of Accession. 20. Ninety per cent of the 900 ECU compensation per hectare of vineyard grubbed up referred to in Article 1 (2) (c) of Regulation (EEC) No 777/85 pursuant to Article 9 (3) of that Regulation. VIII. RAW TOBACCO 1 . The premiums provided for in Articles 3 and 4 of Regulation (EEC) No 727/70. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5, 6 and 7 of Regulation (EEC) No 727/70. IX. OTHER AGRICULTURAL SECTORS OR PRODUCTS A. Seeds The production aid provided for in Article 3 of Regulation (EEC) No 2358/71 . B. Hops The production aid provided for in Article 12 of Regulation (EEC) No 1696/71 . 11 . 2. 88 Official Journal of the European Communities No L 38/15 X. MILK AND MILK PRODUCTS A. Skimmed milk and skimmed-milk powder 1 . The buying-in of skimmed-milk powder and consequent transactions carried out by an intervention agency pursuant to Article 7 ( 1 ) and (2) of Regulation (EEC) No 804/68 . 2. The private storage aid for skimmed-milk powder provided for in Article 7 (3) of Regulation (EEC) No 804/68. 3 . The aid for skimmed milk and skimmed-milk powder used for feedingstuffs provided for in Article 10 of Regulation (EEC) No 804/68 . 4. The aid for skimmed milk processed into casein or caseinates provided for in Article 1 1 of Regulation (EEC) No 804/68 . B. Butter and cream 1 . The buying-in of butter and consequent transactions carried out by an intervention agency pursuant to Article 6 (1 ) and the first subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 . 2. The special measures for butter held in public storage provided for in the first sentence of the second subparagraph of Article 6 (3) of Regulation (EEC) No 804/68 . 3 . The private storage aid for butter and cream provided for in Article 6 (2) of Regulation (EEC) No 804/68 . 4. The special measures for the disposal of butter and cream provided for in the second sentence of the second subparagraph of Article 6 (3). of Regulation (EEC) No 804/68 . C. Cheeses 1 . The buying-in of Grana Padano and Parmigiano Reggiano cheeses and consequent transactions carried out by an intervention agency pursuant to Article 8 (1 ) and (2) of Regulation (EEC) No 804/68. 2. The private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheeses provided for in Article 8 (3) of Regulation (EEC) No 804/68. 3 . The intervention measures for long-keeping cheeses provided for in Article 9 of Regulation (EEC) No 804/68. D. Other measures 1 . The additional levy provided for in Article 5c of Regulation (EEC) No 804/68. 2. The measures taken in the framework of Article 7a of Regulation (EEC) No 804/68 . 3. The measures taken to facilitate the disposal of surpluses of milk products or to avoid new surpluses building up provided for in Article 1 2 of Regulation (EEC) . No 804/68. 4. The exceptional market support measures provided for in Article 22a of Regulation (EEC) No 804/68 , 5. The Community aid granted for supplying milk products pursuant to Article 26 of Regulation (EEC) No 804/68. 6. The non-marketing "premiums for milk and milk products and the premiums for the conversion of dairy herds to meat production provided for in Article 1 of Regulation (EEC) No 1078/77 (l). 7. The co-responsibility levy and the measures to expand the markets in the milk and milk products sectors provided for in Articles 1 and 4 of Regulation (EEC) No 1079/77. 8 . The measures intended to support the incomes of small-scale milk producers provided for in Article 2a of Regulation (EEC) No 1079/77 (milk marketing years 1984/85 and 1985/86). 9 . The compensation for the definitive discontinuation of milk production provided for in Article 1 of Regulation (EEC) No 1336/86. 10 . The portion of the amounts referred to in Annex II to Regulation (EEC) No 1336/86 still available, used pursuant to the second subparagraph of Article 2 (5) of that Regulation. 11 . The financing of the action provided for in Article 2 (1 ) and in the third subparagraph of Article 4 of Regulation (EEC) No 775/87. 12. The measures taken pursuant to Article 1 (3) (b) of Regulation (EEC) No 777/87. (') Sixty per cent of EAGGF financing for such premiums is from the Guarantee Section. No L 38/16 Official Journal of the European Communities 11 . 2. 88 XI. BEEF/VEAL 1 . The special temporary premium provided for in Article 4a of Regulation (EEC) No 805/68 . 2. The private storage aid provided for in Article 5 (1 ) (a) of Regulation (EEC) No 805/68 . 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 5, 6, 6a and 7 of Regulation (EEC) No 805/68 . 4. The exceptional market support measures provided for in Article 23 of Regulation (EEC) No 805/68 . 5 . The calf premiums provided for in Article 1 of Regulations (EEC) No 1064/84, (EEC) No 1310/85 and (EEC) No 1346/86 (as amended by Regulation (EEC) No 467/87). 6 . The premiums for the slaughter of certain adult bovine animals for slaughter provided for in Articles 1 and 4 of Regulations (EEC) No 1063/84, (EEC) No 1311 /85 and (EEC) No 1347/86 (as last amended by Regulation (EEC) No 467/87), and the equivalent amount referred to in Article 3 of the three Regulations. 7. The premiums for maintaining suckler cows provided for in Articles 1 and 3 (1 ) of Regulation (EEC) No 1357/80, as last amended by Regulation (EEC) No 467/87. 8 . The premiums additional to the premiums for maintaining suckler cows provided for in Article 1 of Regulation (EEC) No 1199/82, as last amended by Regulation (EEC) No 467/87. 9 . The aid for the transhumance of cattle in Greece provided for in Article 1 of Regulation (EEC) No 764/85. XII. SHEEPMEAT AND GOATMEAT 1 . The premiums granted to sheepmeat and goatmeat producers to offset loss of income provided for in Article 5 of Regulation (EEC) No 1837/80. 2. The private storage aid provided for in Articles 6 ( 1 ) (a) and 7 (1 ) of Regulation (EEC) No 1837/80. 3 . The buying-in and consequent transactions carried out by an intervention agency pursuant to Articles 6 (1 ) (b) and 7 (2) bf Regulation (EEC) No 1837/80. } 4. The variable slaughter premiums for sheep provided for in Article 9 (1 ) of Regulation (EEC) No 1837/80 and the equivalent amount referred to in Article 9 (3) of that Regulation. 5 . The exceptional market support measures provided for in Article 22 of Regulation (EEC) No 1837/80. 6 . The aid for the transhumance of sheep and goats in Greece provided for in Article 1 of Regulation (EEC) No 764/85. XIII . PIGMEAT 1 . The private storage aid provided for in the first indent of the first subparagraph of Article 3 of Regulation (EEC) No 2759/75. 2. The buying-in and consequent transactions carried out by an intervention agency pursuant to the second indent of the first subparagraph of Article 3 and Articles 4, 5, 6 and 20 of Regulation (EEC) No 2759/75. 3 . The private storage aid provided for in Article 20 of Regulation (EEC) No 2759/75. 11 . 2. 88 Official Journal of the European Communities No L 38/17 XIV. PROVISIONS COMMON TO SEVERAL SECTORS 1 . The monetary compensatory amounts levied and granted in trade between Member States pursuant to Regulation (EEC) No 1677/85. 2. The accession compensatory amounts granted in trade between Member States and Greece pursuant to Articles 43 and 61 of the 1979 Act of Accession. 3 . The accession compensatory amounts granted in trade between the Community of Ten and Spain pursuant to Articles 72 and 74 of the 1985 Act of Accession. 4. The accession compensatory amounts granted in trade between the Community of Ten and Portugal pursuant to Articles 240 and 242 of the 1985 Act of Accession. XV. FISHERY PRODUCTS 1 . The financial compensation granted to producers' organizations provided for in Article 13 of Regulation (EEC) No 3796/81 . 2. The free distribution of goods withdrawn from the market pursuant to Article 13 of Regulation (EEC) No 3796/81 . 3 . The carry-over premiums provided for in Article 14 ( 1 ) of Regulation (EEC) No 3796/81 . . 4. The special carry-over premiums for anchovies and sardines provided for in Article 14 (3) of Regulation (EEC) No 3796/81 . 5 . The storage premiums for Norway lobsters and edible crabs provided for in Article 14a of Regulation (EEC) No 3796/81 . 6. The private storage aid provided for in Article 16 of Regulation (EEC) No 3796/81 . 7. The compensation to Community tuna producers provided for in Article 17 of Regulation (EEC) No 3796/81 . 8 . The compensation to Community salmon and lobster producers provided for in Article 18 of Regulation (EEC) No 3796/81, 9 . The compensation to sardine producers provided for in Articles 171 and 358 of the 1985 Act of Accession of Spain and Portugal and Articles 2 and 3 of Regulation (EEC) No 31117/85. XVI. MEASURES TO WHICH THE PROVISIONS OF REGULATION (EEC) No 729/70 HAVE BEEN ADDITIONALLY APPLIED, MUTATIS MUTANDIS 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 . 2. The aid for cotton production in Spain up to 2 250 000 ECU provided for in Article 2 of Regulation (EEC) No 486/86 (marketing year 1985/86).